203 F.2d 363
Max GORDON, Petitioner, Appellantv.Carl F. WOODS, Trustee, Appellee.In the Matter of The YOUNG CORPORATION, Bankrupt.
No. 4683.
United States Court of AppealsFirst Circuit.
April 27, 1953.

Morris Michelson, Boston, Mass., and Francis I. McCanna, Providence, R.I., for appellant.
Robert A. B. Cook, Boston, Mass., Phipps, Durgin & Cook, Boston, Mass., on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
Appellant has filed a petition for rehearing, to which appellee, at our invitation, has filed an answering memorandum.  We think the petition for rehearing should be denied. 202 F.2d 476.  An order to that effect will be entered.


2
MAGRUDER, Chief Judge (concurring).


3
As additional support for our view that the provision for liquidated damages is not controlling, reference might be made to 3 Williston on Contracts (Rev. ed. 1936), note 1, page 2222: 'The provision for liquidated damages is also inoperative where the defendant's willful breach is in wanton disregard of the plaintiff's rights, but substantial or even punitive damages will be given.'